                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Criminal Case No. 13-cr-00488-WJM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

1. MICHAEL COLLINS,

               Defendant.


                                    JOINT STATUS REPORT


       The United States of America, by and through Robert Troyer, United States Attorney for

the District of Colorado, and Jeremy Sibert, Assistant United States Attorney, and David Koppa,

defense attorney, files this Joint Status Report:

1.     Defendant Collins is facing a capital murder case in Arkansas. Defendant Collins is

charged with committing three murders, one murder charge for killing an adult and two murder

charges for killing two minors. Currently, defendant Collins is in state custody in Arkansas

pending the resolution of his state charges.

2.     The government has conferred with defense counsel who agreed to a continuance of this

hearing until after the state charges are resolved.

3.     The parties requests that this Court order the parties to contact chambers to schedule

defendant Collins’ revocation hearing once his state case is resolved.

       Dated this 12th day of Oct 2018.

                                                      Respectfully submitted,

                                                      ROBERT TROYER
      United States Attorney

BY:   s/ Jeremy Sibert
      JEREMY SIBERT
      Assistant U.S. Attorney
      U.S. Attorney=s Office
      1801 18th St., Ste. 1600
      Denver, CO 80202
      Telephone: 303-454-0100
      Fax: 303-454-0403
      E-mail jeremy.sibert@usdoj.gov
      Attorney for Government




  2
                                 CERTIFICATE OF SERVICE

I hereby certify that on this 12th day of October 2018, I electronically filed the foregoing Joint

Status Report with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following e-mail addresses:

David Koppa
Lawyer for Mr. Collins


                                                      s/Jeremy Sibert
                                                      Jeremy Sibert
                                                      U.S. Attorney=s Office
                                                      1801 18th Street, Suite 1600
                                                      Denver, Colorado 80202
                                                      Telephone: (303) 454-0100
                                                      Fax:    (303) 454-0403
                                                      E-mail: Jeremy.sibert@usdoj.gov




                                                 3
